Citation Nr: 0938579	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-23 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to nonservice-connected burial benefits.

2.  Entitlement to service connection for the cause of the 
service member's death, to include as being due to exposure 
to chemical dioxins.

3.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member had active military service from November 
1966 to November 1968.  He passed away on June [redacted], 2005; the 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 letter decision issued by 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in Chicago, Illinois, which denied nonservice-connected 
burial benefits.  In May 2009, the appellant provided 
testimony before the undersigned Veterans Law Judge (VLJ) at 
the Chicago RO.  A transcript of that hearing was prepared 
and has been included in the claims folder for review.

The appellant has filed a notice of disagreement concerning 
the issues involving DIC and service connection for the cause 
of her husband's death.  The notice of disagreement was 
submitted in July 2007.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where the Board 
finds a notice of disagreement has been submitted from a 
matter that has not been addressed in a statement of the 
case, the issue should be remanded to the RO/AMC for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  As of this date, and as noted below, the appellant 
has not been sent a statement of the case with respect to the 
issues involving DIC and service connection for the cause of 
the service member's death, and the remand action below 
addresses these items.  Hence, these two issues are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The service member died in June 2005 as a result of an 
intracranial hemorrhage as a result of a fall due to the 
complications of leukemia.  

2.  At the time of his death, the service member was not in 
receipt of VA compensation or pension benefits.

3.  There was no claim for compensation or pension benefits 
pending at the time of the service member's death.

4.  The service member did not die while at the VA Medical 
Center, domiciliary, or nursing home, or at a facility under 
contract with VA, or while traveling under proper prior 
authorization and at VA expense to a specified place for the 
purpose of examination, treatment, or care.

5.  The service member was not discharged from service due to 
a disability incurred or aggravated during service.  His 
cremated remains were however interred at a national 
cemetery.  


CONCLUSION OF LAW

The criteria for entitlement to a nonservice-connected burial 
allowance or plot or internment allowance have not been met.  
38 U.S.C.A. §§ 2302, 2303, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.1600, 3.1605 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
Court that the Veterans Claims Assistance Act of 2000 (VCAA), 
(West 2002 & Supp. 2006) is not applicable to claims 
involving statutory interpretation.  See Livesay v. Principi, 
15 Vet. App. 165 (2001); see also Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (holding that the VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA, 
as well as VA's implementing regulations, will not be 
addressed in this portion of the Board's decision.  With 
respect to the notice provisions, the Board observes that a 
statement of the case notified the appellant of any type of 
evidence needed to substantiate her claim.

The appellant has come before the VA asking that she be 
awarded a burial allowance.  Because the RO has denied her 
claim for benefits, she has appealed to the Board for review.  
A nonservice-connected VA death burial allowance may be 
payable for a service member who is in receipt of pension or 
compensation at the time of death; or was, at the time of 
death, receiving military retired pay in lieu of 
compensation; or had, at the time of death, an original or 
reopened claim pending, and has been found entitled to 
compensation or pension from a date prior to the date of 
death; or died while hospitalized by VA, including a service 
member admitted to State nursing home care who receives 
payment from VA under 38 U.S.C.A. § 1341, and while residing 
in the State nursing home, is transferred to a non-VA 
facility for acute medical care and then dies at that 
location; or died while traveling, under proper authorization 
and at VA expense, to or from a specified place for the 
purpose of examination, treatment, or care; or died on or 
after October 1996 while a patient at an approved State 
nursing home.  38 U.S.C.A. §§ 1701, 1703, 2302 (West 2002); 
38 C.F.R. §§ 3.1600, 3.1605 (2008).

At the time of his death, the service member was not in 
receipt of VA compensation or pension benefits.  Moreover, he 
had not submitted a claim for compensation or pension 
benefits that was subsequently superseded by his death.

The Certificate of Death indicates that the service member 
immediate cause of death was an intracranial hemorrhage that 
was caused by a fall which was due to the complications of 
leukemia.  The service member passed away at the Provena St. 
Joseph Medical Center, in Joliet, Illinois.  His remains were 
cremated and he was interred at the Abraham Lincoln National 
Cemetery in Elwood, Illinois.  

As noted above, the service member died at the Provena St. 
Joseph Medical Center.  Prior to his passing, the service 
member had been living at his home of record; he was not 
domiciled in a nursing home or hospice facility or a long-
term state licensed nursing facility.  Per the information 
available in the claims folder, the appellant had undergone 
extensive chemotherapy for the treatment of leukemia.  He was 
residing at home with his spouse when he suffered a fall 
injuring his head.  The appellant lost consciousness and he 
was brought to the emergency room where it was discovered 
that he had a large subdural hematoma.  It was determined 
that the service member showed signs of irreversible 
neurological compromise, including anisocria and decerebating 
posture.  Life support measures were then removed and the 
service member passed.  Provena St. Joseph Medical Center is 
not a VA facility nor is it a VA-contract facility.  

The appellant has averred that VA burial benefits should be 
paid to her because she believes that her husband died of a 
disability that was due or caused by his military service.  

This case presents an unfortunate set of facts under all the 
circumstances and for all persons concerned, but there is 
simply no basis under the applicable laws and regulations for 
payment of a VA nonservice-connected burial benefit of any 
kind because none of the governing criteria for payment of 
such benefit is met in this case.  The service member did not 
die while admitted to a VA facility or while traveling under 
proper authority and at VA expense for the purpose of 
examination, treatment or care.  Moreover, he was not in 
receipt of pension or compensation (or military retirement 
pay) at the time of his death.  Additionally, there is no 
evidence that the service member had a pending claim for such 
benefits at the time of death; and although he was a service 
member of wartime service, his body was not held by a state 
or a political subdivision of a state due to lack of a next 
of kin and insufficient resources in his estate; rather, 
pursuant to arrangements made by his family, the place of 
final disposition was a national cemetery.  Further, it is 
not shown (nor does the appellant allege) that the service 
member was discharged or released from active service for a 
disability incurred or aggravated in service.  Therefore, it 
is undisputed that the requirements for VA burial allowance 
have not been met under 38 C.F.R. § 1600(b-c) or 38 C.F.R. § 
3.1605 (2008).

As noted above, burial benefits are also available for a 
person who dies from nonservice-connected causes while 
properly hospitalized by VA in a VA facility (as described in 
38 U.S.C.A. § 1701(3)) or in a non-VA facility (as described 
in 38 U.S.C.A. § 1701(4)) for hospital care under the 
authority of 38 U.S.C.A. § 1703.  38 C.F.R. § 3.1600(c) 
(2008); see 38 U.S.C.A. §§ 1701, 1703 (West 2002).  In this 
case, the service member died in a private medical facility, 
not a VA facility.  As such, the only way benefits can be 
authorized is if the non-VA facility in question met the 
authorizing criteria of 38 U.S.C.A. § 1703.

For burial allowance purposes, the term "hospitalized by 
VA" means authorized admission to a VA facility for 
hospital, nursing home, or domiciliary care; authorized 
admission (transfer) to a non-VA facility for hospital care 
under the authority of 38 U.S.C.A. § 1703 (pertaining to non-
VA facilities which have contracted with VA to furnish 
hospital care or medical services); authorized admission 
(transfer) to a nursing home for nursing home care at the 
expense of the United States; or authorized admission 
(transfer) to a State nursing home for nursing home care with 
respect to which payment is authorized under law.  38 
U.S.C.A. § 2303(a)(2) (West 2002); 38 C.F.R. § 3.1600(c) 
(2008).  The term "VA facility" means facilities over which 
VA has direct jurisdiction; government facilities for which 
VA contracts; and public or private facilities at which VA 
provides recreational activities for patients.  38 U.S.C.A. § 
1701(3) (West 2002).

In this respect, the evidence of record does not show, and 
the appellant does not contend, that at the time of the 
service member's death that her husband was admitted to a VA 
facility for hospital, nursing home or domiciliary care.  See 
38 U.S.C.A. §§ 1710, 1711 (West 2002).  Furthermore, the 
private medical facility (Provena St. Joseph Medical Center) 
that the service member was admitted to was not under 
contract with VA.  See 38 U.S.C.A. § 1703 (West 2002).  Also, 
there is no evidence of record showing the appellant 
requested that her husband be admitted to a VA facility prior 
to the service member's death and that he was turned away 
because the VA facility was not able to provide the type of 
medical services needed by the service member.  The evidence 
of record shows that the VA has not reimbursed the appellant 
for any or all of the medical expenses incurred at the 
private medical facility in accordance with the Veterans 
Millennium Health and Benefits Act, Public Law 106-177.  
Hence, there is no question that the service member was 
admitted to a non-VA facility pursuant to 38 C.F.R. § 
3.1600(c) (2008).  

The law and regulations concerning burial benefits establish 
very specific eligibility requirements for such benefits.  
The Board has no authority to act outside the constraints of 
the regulatory criteria that bind it in this case.  See 38 
U.S.C.A. § 7104(c) (West 2002).  The Board acknowledges that 
the appellant has incurred a great deal of expense associated 
with the death of her husband.  While the Board sympathizes 
with appellant's position, it has no discretion to provide 
such a payment when the evidence does not support the 
statutory eligibility requirements.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  Additionally, "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).  There simply is no provision in 
which the Board may grant the appellant the benefits sought.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Consequently, the 
benefits sought on appeal are denied.


ORDER

Entitlement to nonservice-connected burial benefits is 
denied.


REMAND

The appellant has filed a notice of disagreement concerning 
the issues involving entitlement to service connection for 
the cause of the service member's death and entitlement to 
dependency and indemnity compensation (DIC) pursuant to 
38 U.S.C.A. § 1318.  The Court has held that where a notice 
of disagreement has been submitted from a matter that has not 
been addressed in a statement of the case the issue(s) should 
be remanded to the RO/AMC for appropriate action.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  As a timely notice of 
disagreement has been filed, the Board's jurisdiction has 
been triggered and the issues must be REMANDED so that the RO 
can issue a statement of the case on the underlying claim 
that adequately notifies the appellant of the action 
necessary to perfect an appeal.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

The RO/AMC should issue a statement of 
the case as to the issues of entitlement 
to service connection for the cause of 
the service member's death and 
entitlement to dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 
1318.  The appellant should be apprised 
of her right to submit a substantive 
appeal and to have her claim reviewed by 
the Board.  The RO/AMC should allow the 
appellant and her accredited 
representative the requisite period of 
time for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


